The offense is knowingly passing a forged instrument; the punishment, confinement in the penitentiary for three years.
The record is before us without a statement of facts or bills of exception. In the absence of a statement of facts we are unable to determine whether the trial court committed error in refusing to submit appellant's requested instructions.
The judgment recites that appellant is adjudged to be guilty of forgery. The indictment embraced two counts, one charging forgery and the other charging the offense of knowingly passing a forged instrument. The jury found appellant guilty of the offense last mentioned. The judgment is reformed in order that it may be shown that appellant is adjudged to be guilty of the offense of knowingly passing as true a forged instrument.
As reformed, the judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.